 
Exhibit 10.54
 
FINDER'S FEE AGREEMENT FOR IRON STONE CAPITAL
 
This AGREEMENT (the"Agreement") dated this ___ day of August, 2019 BETWEEN:
Guided Therapeutics Inc., 5835 Peachtree Comers East, Suite D, Norcross, GA
30092 (the "Company")
-AND-
Iron Stone Capital 20 Scrivener Square Suite 607 Toronto, M4W 3X9 Canada ("ISC")
WHEREAS ISC has offered to provide certain services to GTI in GTI's capital
raising efforts,
WHEREAS GTI is in need of ISC's services to raise capital in Canada, WHEREAS ISC
has already provided good and valuable services and it is expected that it will
continue to do so,
 
IT IS HEREBY AGREED AS FOLLOWS: Services Provided
1. ISC will assist GTI in raising capital in Canada (and elsewhere if possible)
in GTI' s current fund-raising efforts.
Compensation Package
2.
ISC will receive 5% cash and 5% warrants on all funds it raises including bridge
loans to assist the company in closing the deal. The warrants are at a cost of25
cents, exercisable for 3 years. To be clear, if, for example, $1OOk is raised
with warrants at an exercise price of $.25, the fees will be $5,000 and the
number of warrants will be 20,000 ($1OOk divided by $.25 multiplied by 5%).
3.
All warrants set forth herein shall be specified as and are fully transferrable.
4.
ISC will be working with others to help raise capital. Others may require fees
of 7% cash and 7% warrants, in which case they will receive such fees and
warrants and ISC will receive no fees and warrants on such capital raised.
 
Notice
 
5. All notices, requests, demands or other communications required or permitted
by the terms of this Agreement will be given in writing and delivered to the
Parties at the following addresses:
a. Company 5835 Peachtree Comers East, Suite B, Norcross, GA 30092
b. B&B 20 Scrivener Square Suite 607, Toronto, M4W 3X9 Canada or to such other
address as either Party may from time to time notify the other. Indemnification
6. Except to the extent paid in settlement from any applicable insurance
policies, and to the extent permitted by applicable law, each Party agrees to
indemnify and hold harmless the other Party, and its respective affiliates,
officers, agents, employees, and permitted successors and assigns against any
and all claims, losses, damages, liabilities, penalties, punitive damages,
expenses, reasonable legal fees and costs of any kind or amount whatsoever,
which result from or arise out of any act or omission of the indemnifying party
that the other Party, its respective affiliates, officers, agents, employees,
and permitted successors and assigns that occurs in connection with this
Agreement were unaware of.
 
 
1

 
 
Confidentiality
7. The terms of this agreement shall remain confidential and not revealed by the
parties to any other person or entity without the agreement of both parties.
Modification of Agreement
8. Any amendment or modification of this Agreement or additional obligation
assumed by either Party in connection with this Agreement will only be binding
if evidenced in writing signed by both Parties or an authorized representative
of each Party.
Time of the Essence
9. Time is of the essence in this Agreement. No extension or variation of this
Agreement will operate as a waiver of this provision.
Assignment
10. Neither Party will voluntarily, or by operation of law, assign or otherwise
transfer its obligations under this Agreement without the prior written consent
of the other Party.
Entire Agreement II. It is agreed that there is no representation, warranty,
collateral agreement or condition affecting this Agreement except as expressly
provided in this Agreement.
Enurement
12. This Agreement will ensure to the benefit of and be binding on the Parties
and their respective heirs, executors, administrators and permitted successors
and assigns.
 
Titles/Headings
13. Headings are inserted for the convenience of the Parties only and are not to
be considered when interpreting this Agreement.
 
Gender
14. Words in the singular mean and include the plural and vice versa. Words in
the masculine mean and include the feminine and vice versa.
 
Governing Law
15. This Agreement will be governed by and construed in accordance with the laws
of the State of Georgia in the United States and venue for any action involving
this agreement shall be in the County in which the Company is situated in the
State of Georgia. In the event of a dispute, the first step towards a resolution
will be to implement the services of a qualified mediator for which the cost of
said services will be borne by the Company. If one mediator should fail to
facilitate reconciliation of the dispute, then three qualified mediators will be
engaged and the fees for all three will be borne equally by the parties.
 
 
2

 
 
Severability
16. In the event that any of the provisions of this Agreement are held to be
invalid or unenforceable in whole or in part, all other provisions will
nevertheless continue to be valid and enforceable with the invalid or
unenforceable parts severed from the remainder of this Agreement.
 
Waiver
17. The waiver by either Party of a breach, default, delay or omission of any of
the provisions of this Agreement by the other Party will not be construed as a
waiver of any subsequent breach of the same or other provisions.
 
01/06/2020
Company: GUIDED THERAPEUTICS, INC.
Date:
By: /s/ Gene S. Cartwright
 
Name: Gene S. Cartwright
 
Title: CEO

 

01/06/2020
Company: IRON STONE CAPITAL
Date:
By:

 
 
3
